Citation Nr: 1644349	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-35 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2012 and a Statement of the Case (SOC) was issued in December 2013.  The Veteran filed a timely VA Form 9 in December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2013 VA Form 9 Substantive Appeal, the Veteran requested a hearing at his local office.  The Veteran was scheduled and notified for a hearing on May 17, 2016.  On May 10, 2016, he requested that the hearing be rescheduled.  Then, on October 7, 2016, he was notified that he had been scheduled for a video hearing on November 8, 2016.  Then, on October 17, 2016, the Veteran requested a travel Board hearing to be held at the RO in Newark, New Jersey.  

In this case, the Veteran, through his representative, properly requested a hearing before a Veterans Law Judge at his local RO.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  He and his representative must be notified by letter of the date, time, and place of such hearing.  See 38 C.F.R. §§ 3.103 (c)(1); 20.700(a) (2016).  The case should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




